Citation Nr: 1410841	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified via videoconference before the undersigned Acting Veterans Law Judge in December 2013.  A transcript of that hearing has been included in the claims file.  

The Board notes that the Veteran did not perfect an appeal for his increased rating claim for hyperactive airway disease with multiple respiratory allergies ; therefore, it is not included on the title page.  The Veteran specifically limited his July 2012 VA Form 9 substantive appeal to his service connection claim for PTSD, and this was reiterated by his representative during the December 2013 Board hearing.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

The Veteran has PTSD due to a verified, in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran claims he has PTSD resulting from an in-service stressor whereby a fellow serviceman choked him with a mooring line which caused him to pass out and injure his eye on a door jamb.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.125(a) (2013).  

VA treatment records document the Veteran's diagnosis of PTSD.  The diagnosis is confirmed by private treatment records, including a July 2012 examination by the Veteran's treating psychologist which also documents a nexus to the Veteran's claimed stressor.  The question in this case is whether there is credible supporting evidence that the claimed in-service stressor occurred.  

While service treatment records and personnel records do not confirm the alleged stressor or reflect any resulting medical treatment to the Veteran's eye, the Veteran has consistently reported and testified to the incident as alleged.  His testimony was credible and persuasive.  Additionally, the Veteran submitted a March 2014 buddy statement from a fellow serviceman who worked in the Veteran's division.  He recalled asking the Veteran what happened to his eye and that the Veteran spoke of the stressor incident shortly after it happened.  The Board accepts the buddy statement, in combination with the Veteran's testimony, as corroboration of the claimed in-service stressor which is consistent with the time, place, and circumstances of the service of both the Veteran and the buddy.  See  21-1MR, Part IV, Subpart ii, 1.D.13.1.  

As the Veteran has satisfied all of the above elements of service connection for PTSD, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


